COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-06-407-CV
 
 
WILLIAM GLENN HINTON                                                      APPELLANT
 
                                                   V.
 
T.D.C.J.-I.D, DIRECTOR GARY JOHNSON, ET
AL.                     APPELLEES
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant William Glenn
Hinton, pro se, sued Appellee Gary Johnson in his capacity as director of the
Texas Department of Criminal JusticeCInstitutional Division on December 29, 2004.  The specific causes of action he asserted are
not relevant to our disposition of this appeal. 
The trial court dismissed the case with prejudice for want of
prosecution on October 23, 2006, and Appellant filed a notice of appeal.  Neither party filed briefs in this
court.  But we granted Appellant=s motion to consider his original trial court petition as his brief in
this court. 
Naturally, Appellant=s original trial court petition does not complain of or assign error
to any action taken by the trial court and does not state or brief any issues
for appeal.  See Tex. R. App. P. 38.1 (setting out
requisites for appellants= briefs,
including a statement of issues presented, a statement of facts, a summary of
the argument, and an argument with citations to authorities and to the
record).  Therefore, Appellant=s Abrief@ presents nothing for review, and we affirm the trial court=s judgment.  See Tex. R. App. P. 43.2(a).
PER CURIAM
 
PANEL F:    GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:
March 1, 2007




[1]See Tex. R. App. P. 47.4.